McCay, Judge.
1. The question of the dignity of the liens given by the act of 1866, as compared with judgments, is now for the first time distinctly before us. Is the lien therein provided for superior to judgments in existence at the date of the advance? Such has, without doubt, been the constant ruling of the superior courts since the passage of the act, and (he fact that this ruling has been so generally acquiesced in is a strong argument in favor of the rightfulness of such a construction. The act itself is not clear. It does not say, in terms, that the liens provided for shall have any special dignity. The only words from which any inference can be drawn — and that is not by any means a strong inference— are the words that say these liens shall be “enforced as steamboat liens,” which were, in terms, by the act creating them, *308stated to be of the highest dignity. It is said that this word “enforce” may fairly mean not only the means but the extent of the enforcement, as compared witli other liens. Perhaps the strongest argument in favor of the dignity of these liens is the condition of the country at the time of the passage of the law, the nature of the liens themselves, and the fact that any law was passed on the subject.' It is well known that the great object of the legislature was to give facility to advances to farmers to make the crops; that the act was passed just after the war, when the old debts and judgments were believed to be an incubus that kept down enterprise and weighed heavily upon industry. Of how little value for any of the purposes sought for would a lien be.that was subject to be interfered with by a judgment? It may be said, too, that all liens of this kind are made paramount; the lien of the mechanic, of the builder, of the stone cutter, and of the livery stable man, are all paramount. And if there be a lien at all for a debt of this nature, to-wit: for what enters into the thing, goes to make it up and gives it its value, it would seem it ought to be paramount. The crop is not in true honesty the property of the maker of it until the making of it is paid for. As the rent, and the labor, why not the provisions and manures? There is the very highest equity in such a lien, since the advance enters directly into the crop, like the material of the mechanic or the rent of the landlord : See40i/x Georgia, 600. It is clear, too, that 'the legislature of 1869 understood the lien to be paramount, since it says of laborers’ liens, they shall be superior to all other liens, except factors’, mechanics’, or other liens for which summary remedies are provided, but shall be equal to these last liens. This language would be nonsense if the lien's of the act of 1866 are not superior to all other liens except those of like character*, to-wit: entering into the ci’op. For these reasons we think the liens authox-ized by the act of 1866 ai’e superior to judgment liens; that they stand like mechanic’s liens for labor and material, like the landlord’s for rent, the livery stable keeper for feed of a hoi’se, etc., and this is in terms *309made the effect of them by the act of 1872: Code, sec. 1977, par. 5. Nor is there anything in such a view as interferes with the contract of a creditor who had a judgment at the date of the act. True, his lien was on the property of the debtor, present and future. But this law is a provision as to the terms on which he shall acquire property. When the property comes to him, he gets it subject to the law at the time. All these lien laws are based on the equitable idea that the property does not, in fact, fully belong to the debtor until they are discharged, since without them he could not get the property. They stand on the footing of a mortgage for the purchase money given cotemperaneously with a deed to the property. Would it interfere with the contract rights of a judgment creditor if our law makers were to say that the vendor’s lien should be reviewed, and that the lieu of the vendor should be superior to a previous judgment creditor? We feel sure not.
2. We are not able to see how the conduct of the ware-housemen, as to the first nineteen bales of cotton, affected the rights of Mr. Thomason under his lien. In the first place, it does not appear that they were his agents in the transaction. That they were his agents in the transaction of much of his business, does not make out the case. But if they were, we do not think there was anything in the transaction, to hurt these parties. The defendant had a right to pay whom he pleased. Thomason did not get the cotton, but only its proceeds, and it was competent for the planter to pay, and him to receive, either debt that was honestly due him. The cotton sold was subject to these fi. fas., and is so yet. Thomason wTas under no express or implied obligation to take care of the interest of the plaintiffs in the judgments. If they stood still and failed to be diligent, it is not his fault. On tlie whole, we reverse the judgment, on the ground of the error on this last point, and on the charge as to the judgment being older than 1866.
Judgment reversed.